NUMBER 13-21-00360-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                        Appellant,

                                              v.

DANIEL EDUARDO GONZALEZ,                                                    Appellee.


                   On appeal from the 445th District Court
                        of Cameron County, Texas.


                                      ORDER

            Before Justices Benavides, Longoria, and Tijerina
                            Order Per Curiam


      Appellant, the State of Texas, by and through the County and District Attorney in

and for Cameron County, Texas, has filed a motion for stay of the trial court proceedings

in the above-referenced appeal. On October 13, 2021, the trial court granted a motion to

suppress evidence. On October 20, 2021, the State filed a notice of appeal and its motion
for stay of the trial court’s proceedings pending disposition of its appeal. See TEX. CODE

CRIM. PROC. ANN. § 44.01(a)(5),(e).

       The Court, having examined and fully considered the motion for stay of the trial

court proceedings, is of the opinion that said motion should be granted. Accordingly, we

grant the State’s motion for stay and we order the trial court’s proceedings to be stayed

pending disposition of the State’s appeal.

                                                                     PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
22nd day of October, 2021.




                                             2